Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
	Receipt is acknowledged of papers submitted under 35 USC 119(a)-(d), which papers have been placed of record in the application file.
Information Disclosure Statement
	The information disclosure statements submitted on 07/21/2020, 01/13/2021, 11/24/2021(2) have been considered by the examiner and made of record in the application file.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10-13, 16, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kun-Du Wu et al. (“A new wide-bandwidth hybrid supply modulator for LTE-A power amplifiers”, 13 May 2017, hereinafter Kun-Du Wu).
claim 1 (and similarly applied to claim 16).  Kun-Du Wu discloses an electronic device comprising (figures 1b, 2, 5, and 6): 
a network monitor configured to acquire network environment information related to a radio frequency (RF) transmission signal (the “Bandwidth Control” circuit in figure 2 and the unit supplying the bandwidth selection signals B0, B1); 
a transceiver configured to generate an envelope signal of the RF transmission signal (“Baseband” circuit in figure 1b); 
a transmission (Tx) module including a power amplifier for receiving the RF transmission signal from the transceiver and amplifying the RF transmission signal (“Power Amplifier” in figure 1b); and 
an envelope tracking (ET) modulator configured to receive the envelope signal from the transceiver and to provide a bias of the power amplifier to correspond to the envelope signal (“Supply Modulator” in figure 1b),
wherein the ET modulator determines a magnitude of the bias provided to the power amplifier based on the network environment information acquired by the network monitor (figure 6, where the linear regulator is part of the Supplying Modulator in class AB amplifier configuration.  Please note also “B. Bandwidth Control Circuit” on page 1389.  It is clearly disclosed in said passages of Kun-Du Wu that the bias of the class-AB linear regulator is modified in accordance with the bandwidth selection as explained with reference to the “Bandwidth Control” circuit of figure 2).
	Consider claim 10 and as applied to claim 1.  Kun-Du Wu discloses a crest factor reduction (CFR) block configured to reduce a peak to average power ratio (PAPR) of the RF transmission signal by clipping at least a portion of the RF transmission signal, wherein the CFR 
Consider claim 11 and as applied to claim 1.  Kun-Du Wu discloses wherein the network environment information comprises at least one of a bandwidth, a resource block, a sub-carrier spacing (SCS), or a modulation scheme (Section C, figures 7a, 7b).
	Consider claim 12 and as applied to claim 1.  Kun-Du Wu discloses wherein the network monitor acquires the network environment information related to the RF transmission signal through at least one of a feedback (FB) reception (Rx) (FBRx) path and an Rx path (Section C, figures 7a, 7b).
	Consider claim 13 and as applied to claim 1.  Kun-Du Wu discloses wherein the network monitor acquires the network environment information when the electronic device is powered on or for each predetermined period (Section C, figure 7b).
Consider claim 19 and as applied to claim 16.  Kun-Du Wu discloses wherein the network environment information comprises at least one of a bandwidth, a resource block, a sub-carrier spacing (SCS), or a modulation scheme (Section C, figures 7a, 7b).
Consider claim 20 and as applied to claim 16.  Kun-Du Wu discloses wherein acquiring the network environment information comprises acquiring the network environment information related to the RF transmission signal through at least one of an feedback (FB) reception (Rx) (FBRx) path and an Rx path (Section C, figures 7a, 7b).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-4, 6-9, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kun-Du Wu et al. (“A new wide-bandwidth hybrid supply modulator for LTE-A power amplifiers”, 13 May 2017, hereinafter Kun-Du Wu) in view of Lim et al. (US PGPUB 2015/0098523 A1, hereinafter Lim).
Consider claim 2 and as applied to claim 1.  Kun-Du Wu substantially discloses the claimed invention but fails to teach wherein the ET modulator comprises a linear regulator configured to linearly amplify the envelope signal and a switching converter configured to output a switching current according to a switching frequency, wherein the ET modulator outputs an output current to the Tx module, and wherein the output current is obtained by mixing a pass current output from the linear regulator with the switching current.
However, Lim teaches wherein the ET modulator comprises a linear regulator configured to linearly amplify the envelope signal and a switching converter configured to output a switching current according to a switching frequency, wherein the ET modulator outputs an output current to the Tx module, and wherein the output current is obtained by mixing a pass current output from the linear regulator with the switching current (paragraphs 69-71).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Lim into the invention Kun-Du Wu in order to more effectively control a bias voltage of the power amplifier.
	Consider claim 3 and as applied to claim 2.  Kun-Du Wu and Lim disclose wherein the ET modulator further comprises an ET control block configured to determine a magnitude of the pass current output from the linear regulator based on the network environment information (Kun-Du Wu; figure 1b, Lim; paragraphs 69).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Lim 
Consider claim 4 and as applied to claim 3.  Kun-Du Wu and Lim disclose wherein the ET control block controls the magnitude of the pass current to be increased when the RF transmission signal is a high-bandwidth signal based on the network environment information (Kun-Du Wu; figure 1b, Lim; paragraphs 70).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Lim into the invention Kun-Du Wu in order to more effectively control a bias voltage of the power amplifier.
Consider claim 6 and as applied to claim 3.  Kun-Du Wu and Lim disclose wherein the ET control block determines the switching frequency of the switching converter based on the network environment information (Kun-Du Wu; figure 1b, Lim; paragraphs 71).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Lim into the invention Kun-Du Wu in order to more effectively control a bias voltage of the power amplifier.
Consider claim 7 and as applied to claim 1.  Kun-Du Wu discloses the claimed invention but fails to teach a digital to analog converter (DAC) configured to convert a digital signal into an analog signal; and a sampling rate control block configured to determine a sampling rate of the DAC based on the network environment information.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Lim into the invention Kun-Du Wu in order to more effectively control a bias voltage of the power amplifier.
	Consider claim 8 and as applied to claim 7.  Kun-Du Wu and Lim disclose wherein the sampling rate control block determines the sampling rate by multiplying a clock signal generated by a clock generator by a coefficient selected according to the network environment information (Kun-Du Wu; figure 1b, Lim; paragraph 94).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Lim into the invention Kun-Du Wu in order to more effectively control a bias voltage of the power amplifier.
Consider claim 9 and as applied to claim 1.  Kun-Du Wu discloses the claimed invention but fails to teach a digital pre-distortion (DPD) block configured to output a linearized signal by pre-distorting the RF transmission signal according to a gain characteristic of the power amplifier, wherein the DPD block distorts the RF transmission signal using a DPD coefficient corresponding to the network environment information.
However, Lim teaches a digital pre-distortion (DPD) block configured to output a linearized signal by pre-distorting the RF transmission signal according to a gain characteristic of 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Lim into the invention Kun-Du Wu in order to more effectively control a bias voltage of the power amplifier.
Consider claim 17 and as applied to claim 16.  Kun-Du Wu discloses the claimed invention but fails to teach wherein determining the magnitude of the bias comprises at least one of: determining a magnitude of a pass current output from a linear regulator for linearly amplifying the envelope signal based on the network environment information, and determining a switching frequency of a switching converter for outputting a switching current according to the switching frequency based on the network environment information.
However, Lim teaches wherein determining the magnitude of the bias comprises at least one of: determining a magnitude of a pass current output from a linear regulator for linearly amplifying the envelope signal based on the network environment information, and determining a switching frequency of a switching converter for outputting a switching current according to the switching frequency based on the network environment information (paragraphs 69-71).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Lim into the invention Kun-Du Wu in order to more effectively control a bias voltage of the power amplifier.
Consider claim 18 and as applied to claim 17.  Kun-Du Wu and Lim disclose wherein determining the magnitude of the pass current comprises increasing the magnitude of the pass 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Lim into the invention Kun-Du Wu in order to more effectively control a bias voltage of the power amplifier.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kun-Du Wu et al. (“A new wide-bandwidth hybrid supply modulator for LTE-A power amplifiers”, 13 May 2017, hereinafter Kun-Du Wu) in view of Lim et al. (US PGPUB 2015/0098523 A1, hereinafter Lim) in view of Vannorsdel et al. (US PGPUB 2015/0188432 A1, hereinafter Vannorsdel).
Consider claim 5 and as applied to claim 3.  Kun-Du Wu and Lim disclose the claimed invention but fail to teach wherein the linear regulator comprises a bias control circuit including a plurality of transistors capable of being switched according to a control signal of the ET control block, and the ET control block controls a magnitude of a current that is input as a bias of the linear regulator from the bias control circuit based on the network environment information.
However, Vannorsdel teaches wherein the linear regulator comprises a bias control circuit including a plurality of transistors capable of being switched according to a control signal of the ET control block, and the ET control block controls a magnitude of a current that is input as a bias of the linear regulator from the bias control circuit based on the network environment information (paragraphs 14, 98).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of .
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kun-Du Wu et al. (“A new wide-bandwidth hybrid supply modulator for LTE-A power amplifiers”, 13 May 2017, hereinafter Kun-Du Wu) in view of Weissman et al. (US PGPUB 2016/0285484 A1, hereinafter Weissman).
Consider claim 14 and as applied to claim 1.  Kun-Du WU discloses the claimed invention but fails to teach a modem configured to transmit a digital baseband signal to the transceiver, wherein the network monitor is included in the modem.
However, Weissman teaches a modem configured to transmit a digital baseband signal to the transceiver, wherein the network monitor is included in the modem (fig. 5, paragraph 33).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Weissman into the invention Kun-Du Wu in order to improve signal correction for wireless devices.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kun-Du Wu et al. (“A new wide-bandwidth hybrid supply modulator for LTE-A power amplifiers”, 13 May 2017, hereinafter Kun-Du Wu) in view of Khlat (US PGPUB 2020/0204116 A1).
Consider claim 15 and as applied to claim 1.  Kun-Du Wu discloses the claimed invention but fails to teach wherein the electronic device outputs the RF transmission signal according to a fifth generation (5G) new radio (NR) communication scheme.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Lim into the invention Kun-Du Wu in order to improve efficiency levels of the power amplifiers in the power amplifier phase array to help reduce power consumption and thermal dissipation in the 5G-NR capable mobile communication device.  
Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
	Commissioner for Patents
	P.O. Box 1450 
	Alexandria, VA 22313-1450
	
	Hand-delivered responses should be brought to 
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M BRANDT whose telephone number is (571)270-1098.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.


/CHRISTOPHER M BRANDT/Primary Examiner, Art Unit 2645                                                                                                                                                                                                        March 10, 2022